Exhibit 99.2 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, par value $0.0005, of Meru Networks, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: October22, 2014 Castle Union Partners, L.P. /s/ Toan Tran Toan Tran Co-Managing Member Title October22, 2014 Date Castle Union Partners II, L.P. /s/ Toan Tran Toan Tran Co-Managing Member Title October22, 2014 Date Castle Union LLC /s/ Toan Tran Toan Tran Co-Managing Member Title October22, 2014 Date Toan Tran /s/ Toan Tran Toan Tran October22, 2014 Date Stephen White /s/ Stephen White Stephen White October22, 2014 Date
